UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended June 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31261 AMANASU TECHNO HOLDINGS CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-031508 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 445 Park Avenue Center 10th Floor New York, NY 10022 (Address of principal executive offices) (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: 46,956,300 as of August 14, 2014. AMANASU TECHNO HOLDINGS CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2014 TABLE OF CONTENTS Reference Section Name Page PART I Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Conditions and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Default Upon Senior Securities 12 Item 4. Submission Of Matters To A Vote Of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures Signatures 13 PART I ITEM 1. FINANCIAL STATEMENTS The Company's unaudited financial statements for the six months period ended June 30, 2014 are included with this Form 10-Q. The unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, and cash flows in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the six months period ended June 30, 2014 are not necessarily indicative of the results that can be expected for the year ended December 31, 2014. 1 AMANASU TECHNO HOLDINGS CORPORATION (A Development Stage Company) BALANCE SHEETS June 30, 2014 and December 31, 2013 June 30, December 31, ASSETS Current Assets: Cash $ $ Total current assets Other Assets: Due from affiliate Total other assets Total Assets $ $ LIABILITIES & STOCKHOLDERS' DEFICIT Current Liabilities: Accrued expenses $ $ Advances from shareholders and officers Total current liabilities Stockholders' Deficit: Common Stock: authorized 100,000,000 shares of $.001 par value; 46,956,300 and 46,756,300 shares issued and outstanding, respectively Additional paid in capital Paid in capital - options Deficit accumulated during development stage ) Total stockholders' deficit ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements. 2 AMANASU TECHNO HOLDINGS CORPORATION (A Development Stage Company) STATEMENTS OF OPERATIONS AND DEFICIT ACCUMULATED DURING DEVELOPMENT STAGE For the Three and Six Month Periods Ended June 30, 2014 and 2013, and For the Period December 1, 1997 (Date of Inception of Development Stage) to June 30,2014 (Unaudited) December 1, 1997 (Date of Inception of Three Month Periods Six Month Periods Development Stage) To June 30, 2014 Revenue $ - $ - $ - $ - $ Cost of Goods Sold - Gross Profit - Selling and administrative expenses Write off of inventory - Impairment expense - Total expenses of continuing entity Operating loss of continuing entity ) Other Income (Expense): Interest Income - 4 Other Income - Interest Expense ) Net loss accumulated during development stage of continuing operations ) Net loss accumulated during development stage of discontinued operations - ) Net loss accumulated during development stage ) Other comprehensive loss of discontinued entity: Foreign currency adjustments - ) Total Comprehensive Loss- continuing operations ) Total comprehensive loss-discontinued entity - ) Total comprehensive loss $ ) $ ) $ ) $ ) $ ) Loss per share - Basic and Diluted-continuing entity $ - $ - $ - $ - Loss per share-basic and diluted – discontinued entity - - $ - $ - Weighted average number of common shares outstanding The accompanying notes are an integral part of these financial statements. 3 AMANASU TECHNO HOLDINGS CORPORATION (A Development Stage Company) STATEMENTS OF CASH FLOWS For the Six Month Periods Ended June 30, 2014 and 2013 and For the Period December 1, 1997 (Date of Inception of Development Stage) to June 30, 2014 December 1, (Date of Inception) of Development Stage) To June 30, 2014 CASH FLOWS FROM OPERATIONS Net loss from continuing operations $ $ $ Adjustments to reconcile net loss to net cash consumed by operating activities of continuing operations Charges not requiring outlay of cash: Depreciation - - Impairment - - Equity items issued for services - - Adjustment to sale of Support - - Changes in assets and liabilities: Increase (decrease) in accrued expenses ) Increases (decreases)in accrued interest payable to related parties ) Net Cash Consumed by Operating Activities of continuing operations ) ) Net Cash Consumed by Operating Activities of discontinued operations - - Total Cash Consumed by Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of automobile - - Decreases in amount due from affiliate ) ) Increases in amount due to affiliate - - Payment of amounts due for licensing agreements - - Proceeds of sale of subsidiary - - Net Cash Consumed by Investing Activities of Continuing Operations ) Net Cash Consumed by Investing Activities of Discontinued Operations - - Net Cash Consumed by Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds of short term loan - - Advance received - - Issuances of common stock to investors Shareholder deposits for common stock - - Proceeds of loans from shareholder and officers - - Repayment of loans from shareholder and officers ) ) Advances from affiliate - - Repayment of advances from affiliate - - Net Cash Provided By Financing Activities of continuing operations Total Cash Provided by Financing Activities of discontinued operations - - Total Cash Provided by Financing Activities Net Change In Cash: Continuing Operations Discontinued Operations - - Cash balance, beginning of period: Continuing Operations - Discontinued Operations - - - Cash balance, end of period - Continuing Operations $ $ $ The accompanying notes are an integral part of these financial statements. 4 AMANASU TECHNO HOLDINGS CORPORATION (A Development Stage Company) NOTES TO CONDENSED FINANCIAL STATEMENTS June 30, 2014 (Unaudited) 1. BASIS OF PRESENTATION The unaudited interim financial statements of Amanasu Techno Holdings Corporation ("the Company") as of June 30, 2014 and for the three months periods ended June 30, 2014 and 2013, have been prepared in accordance with accounting principles generally accepted in the United States of America. In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results of such periods. The results of operations for the three months period ended June 30, 2014 are not necessarily indicative of the results to be expected for the full fiscal year ending December 31, 2014. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial statements of the Company for the year ended December 31, 2013. 2. GOING CONCERN UNCERTAINTY The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the financial statements, the Company had a material working capital deficiency and an accumulated deficit at June 30, 2014, and a record of continuing losses. These factors raise substantial doubt about the ability of the Company to continue as a going concern. The financial statements do not include adjustments relating to the recoverability of assets and classification of liabilities that might be necessary should the Company be unable to continue in operation. The Company's present plans, the realization of which cannot be assured, to overcome these difficulties include but are not limited to a continuing effort to investigate business acquisitions and joint ventures. 3. SUPPLEMENTAL DISCLOSURES OF CASH FLOWS INFORMATION There was no cash paid for interest or income taxes during either of the periods presented. 5 AMANASU TECHNO HOLDINGS CORPORATION (A Development Stage Company) NOTES TO CONDENSED FINANCIAL STATEMENTS June 30, 2014 (Unaudited) 4. RELATED PARTY TRANSACTIONS During the year ended December 31, 2013, the Company advanced $6,800 to its sister company, Amanasu Environment Corporation.During the three months ended March 31, 2014 the Company advanced an additional 7,071 to its sister company, resulting in total advances of$13,871.The advances are due on demand and do not bear interest.At December 31, 2013, there were advances totaling $320,735 due to officers of the Company and its principal shareholder.These advances had been received in prior periods.During the first quarter of 2014, the $87,285 balance due the Parent corporation, Amanasu (Japan), was repaidleaving a balance of $233,450.These advances are due on demand and bear interest at 4.45%.Interest has accrued on these advances totaling $39,074 through June 30, 2014.$10,431 of that interest was paid during the first quarter of 2014, leaving a balance of $28,643 payableThis balance is also due on demand.Rent of $3,750 is owed for a prior period to the Company Secretary. 5.SALE OF CAPITAL STOCK On February 24, 2014 200,000 shares of common stock were sold for $200,000 to a non-related party. 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Form 10Q contains "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E the Securities Exchange Act of 1934, as amended and such forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. "Forward-looking statements" describe future expectations, plans, results, or strategies and are generally preceded by words such as "may," "future," "plan" or "planned," "will" or "should," "expected," "anticipates," "draft," "eventually" or "projected." You are cautioned that such statements are subject to a multitude of risks and uncertainties that could cause future circumstances, events, or results to differ materially from those projected in the forward-looking statements, including the risks that actual results may differ materially from those projected in the forward-looking statements as a result of various factors, and other risks identified in a companies' annual report on Form 10-KSB and other filings made by such company with the United States Securities and Exchange Commission. You should consider these factors in evaluating the forward-looking statements included herein, and not place undue reliance on such statements. The following discussion should be read in conjunction with the Company's Financial Statements, including the Notes thereto, appearing elsewhere in this Quarterly Report and in the Annual Report for the year ended December 31, 2013. COMPANY OVERVIEW Amanasu Techno Holdings Corporation ("Company") was incorporated in the State of Nevada on December 1, 1997 under the name of Avani Manufacturing (China) Inc. The Company changed its name to Genesis Water Technology on August 17, 1999, and to Supreme Group International, Inc. on December 24, 2000. On June 7, 2001, it changed its name to Amanasu Technologies Corporation. It changed its name again on December 21, 2007 to Amanasu Techno Holdings Corporation. The Company is a development stage company, and has not conducted any operations or generated any revenue since its inception. The Company's principal offices were relocated on April 1, 2010 from 115 East 57th Street 11th Floor New York, NY 10022, to 445 Park Avenue Center 10th floor New York, NY 10022 Telephone: 212-836-4727. The Tokyo branch has relocated from 1-7-10 Motoakasaka Minato-Ku Tokyo Japan to 3-7-11 Azabujuubann Minato-Ku Tokyo Japan. Telephone: 03-3451-8870. Current As of April 27th, 2009, Amanasu Techno Holdings Corporation (herein after the "Company"), acquired Amanasu Water Corporation from itssister company Amanasu Environment Corporation and renamed it Amanasu Support Corporation. The Company will continue to manufacture and market 2 technologies, which the Company believes have great market potential. The first technology is a fast microbe detection system for processed and unprocessed foods, called Biomonitec Glaze by NMG Inc, a Japanese corporation. Traditional microbe level detection systems take at least 24 hours to process; however, this mobile system can process the same information in 15 minutes. The Company is currently searching for investment partners to fund initial sales and marketing efforts. 7 The second technology is an automated personal waste collection and cleaning machine Haruka (formerly "Heartlet"), developed by Nanomax Corporation in Japan. The Haruka is a machine used in retirement homes, hospitals, and even in private residences. The Haruka allows the patient maximum comfort. The Haruka lowers the burden on the caretaker with an automated cleaning system. This machine is the only machine in its class to have a 90% government rebate, which the company believes makes the technology, extremely competitive even in the current global economic crisis. The company obtained sales and manufacturing rights to the Haruka brand and is now seeking, manufacturing partners. History The Company is a development stage company and significant risks exist with respect to its business (see "Cautionary Statements" below). The Company received the exclusive worldwide rights to a high efficiency electrical motor and a high-powered magnet both of which are used in connection with an electrical motor scooter. The technologies were initially acquired under a license agreement with Amanasu Corporation, formerly Family Corporation. Amanasu Corporation, a Japanese company and the Company's largest shareholder, acquired the rights to the technologies under a licensing agreement with the inventors. Amanasu Corporation subsequently transferred the right to the Company, and the Company succeeded to the exclusive, worldwide rights. Atsushi Maki, a director and officer of the Company, is the sole shareholder of Amanasu Corporation. At this time, the Company is not engaged in the commercial sale of any of its licensed technologies. Its operations to date have been limited to acquiring the technologies, constructing four proto-type motor scooters and various testing of the technologies and the motor scooter. The market place for electric scooters has become intensely competitive, thus offering rapid battery recharge time and more economical sale prices are prerequisites to compete successfully. To meet the economical sale price requirement the Company planned to conduct their manufacturing in China to reduce cost, and hoped it would meet the Company's expectations; however, significant difficulty with protecting the Company's proprietary technology unexpectedly emerged. In addition to proprietary issues, there were major concerns in customer service follow-ups (i.e. product warranty, maintenance, etc). The Company realized that with minimal control of the manufacturing standards in China, the result of safety related incidents, if not managed appropriately, would prove to be an overwhelming liability for the Company. To solve the two major issues, the Company decided to initiate a cooperative with a company that already produces completed electric scooters in a successful marketing condition. Evader Motorsports, Inc. ("Evader"), an electric motorcycle producer, entered into an International Distributor Agreement, whereby the Company is appointed as an exclusive distributor of Evader products. Evader, in turn, would manage customer-service concerns. The Company was granted the exclusive rights for the motorcycle retail industry in Japan, with the right to include other marketing channels provided that it was agreed upon by both parties. The Company also considered Evader as a prospective company to share its technology with to create improved and more advanced electric scooters. The Company believed that with a combined effort using both companies' resources and technology, the resulting product would make a stronger impact on the market. Further marketing research was carried out comparing current electric scooters on the market and Evader's scooters. The research concluded that further refinement in several areas were required. First the retail price of the Evader scooters was too high to be competitive in the Japanese market. The research also found that a new company recently began importing electric scooters from China to Japan directly. The quality of their product is unclear; however, the retail price of the new company's product effectively competes in the Japanese market. The refinements needed to make the Evader scooters competitive economically would take too much time, thus the Company has decided to discontinue business relations with Evader, and abandon the electric scooter project; however, the Company still holds the related patents. 8 In place of the electric scooter, other projects including a cooperative effort with Seems Inc., formerly introduced as PixenInc and their breakthrough "Bio-scent technology" are in development. Seems Inc. is a Pioneer in the newly developed bio-scent technology industry. Bio-scent technology involves the application of "scent data transmission", a digitized form of scents, in various industries such as biotechnology, medical care, environment, security, etc in addition to common aroma therapy. Due to its revolutionary technologies, Seems has been able to become a multi-million dollar company in less than 6 years and is expected to become public. Its DAA (Defensive Aromatic Air) is its current flagship product. In addition to being an air purifying system, Seems' DAA effectively removes up to 91% of air pollutants such as ammonia, and by products of cigarette smoke. It also provides odor neutralization, and air-borne anti-bacterial effects. Seems has also developed a scent-particle sensor, which is programmable to detect certain scent particles. This sensor is 1000 times more sensitive than even a dog’s sense of smell. This scent detection system can be applied in fields such cancer detection. All diseases carry a scent profile that is undetectable by the human senses. Seems's sensor is able to detect these scent profiles and display the digitized scent data. With uncertainty in the amount of time taken to obtain approval from the FDA for various technologies by Seems Inc, the Company decided to begin a new project in the Food/Beverage industry, specifically Franchise management under the new leadership of Yukinori Yoshino, who was appointed President of the Company as of October 16th, 2007; however, due to personal reasons unrelated to the Company, Mr. Yoshino stepped down as President as of May 11, 2009, with the Chairman Mr. Atsushi Maki assuming the position of Chief Executive Officer. PRODUCTS Electric Motor Scooter The Company initial intentions were to participate in the emerging electric vehicle market by using its licensed technologies to design, manufacture, and market lightweight, electric motor scooters. The Company planned to provide its own battery charging technology to Evader Motorcycle, Inc. to develop an improved electric scooter aiming at the Japan and Southeast Asian markets; however, with recently marketing research, the Evader product was not able to meet the Company's pricing standards. The Company's electric scooter project will be on hold until more customer-service related resources can be attained. Automated Human Waste Disposal Unit “Haruka” This technology collects human waste of hospital, and other care facility patients on an individual basis through an automated system (patents pending). The non-invasive collection mechanism is fastened to patient, which in turn is connected to the collector itself. The part attached to the patient contains several cleaning mechanisms, which are activated automatically through the unit's controller. The collection unit can then be emptied by an attending care professional when the unit is full. The Company believes that the hospital, and related care industries will greatly benefit from this form of technology. With an automated system, care professional will be able to more effectively allocate their time to more critical patient needs, while at the same time the patient is provided with more comfort. The Company plans to utilize government health care initiatives to reduce the cost the purchaser (varies by market), which the company believes is the cornerstone to the project that will in turn help revolutionize the care industry. The Company believes that the Haruka is a Class I medical device, which has a much shorter approval process. The Company has tentative plans for production, however, cannot guarantee this production schedule. 9 PLAN OF OPERATION The Company is a development stage corporation. It has not commenced its planned operations of manufacturing and marketing.Its operations to date have been limited to conducting various tests on its technologies. The Company will continue to develop and market two technologies, which the Company believes have great market potential. The first technology is a fast microbe detection system for processed and unprocessed foods, called Biomonitec Glaze by NMG Inc, a Japanese corporation. Traditional microbe level detection systems take at least 24 hours to process; however, this mobile system can process the same information in 15 minutes. The Company is currently searching for investment partners to fund initial sales and marketing efforts. The second technology is an automated personal waste collection and cleaning machine Haruka (formerly "Heartlet"), developed by Nanomax Corporation in Japan. The Haruka is a machine used in retirement homes, hospitals, and even in private residences. The Haruka allows the patient maximum comfort. The Haruka lowers the burden on the caretaker with an automated cleaning system. This machine is the only machine in its class to have a 90% government rebate, which the company believes makes the technology extremely competitive even in the current global economic crisis. The company obtained sales and manufacturing rights to the Haruka brand and is now currently seeking, manufacturing partners. The Company will also be concentrating its efforts on capital raising efforts to enter into the NASDAQ Global Market. The Company satisfies all entry requirements, except for investment capital. The Company's target is to raise $30,000,000 in the near future. As stated above, the Company cannot predict whether or not it will be successful in its capital raising efforts and, thus, be able to satisfy its cash requirements for the next 12 months. If the Company is unsuccessful in raising at least $165,000, it may not be able to complete its plan of expanding operations as discussed above. The company is expecting to gain the capital from issuing and selling the shares of the Company. FINANCIAL RESULTS Total Assets as at June 30, 2014 was $82,037 compared to $25,241 at December 31, 2013. Total current liabilities as at June 30, 2014 was $265,843 compared to $366,444 at December 31, 2013. Expenses for the three months ended June 30, 2014 were $25,985 compared to $15,961 for the same period of the prior year. The net loss from continuing operations for the three months ended June 30, 2014 was $(28,582) compared with $(18,469) for the same period of the prior year. The higher loss is due to increases in administrative expense. 10 LIQUIDITY AND CAPITAL RESOURCES The Company's minimum cash requirements for the next twelve months are estimated to be $15,000. This amount is comprised of the following estimated expenditures:$15,000 for miscellaneous expenses including interest and professional fees. The Company does not have sufficient cash on hand to support its overhead for the next twelve months and there are no material commitments for capital at this time other than as described above. The Company will need to issue and sell shares to gain capital for operations or arrange for additional shareholder or related party loans.There is no current commitment for either of these fund sources. OFF-BALANCE SHEET ARRANAGEMENTS The Company has no off-balance sheet arrangements. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not Applicable. ITEM 4. MANAGEMENT'S REPORT ON DISCLOSURE CONTROLS AND PROCEDURES The Company carried out an evaluation of the effectiveness of the Company's disclosure controls and procedures (as defined by Rule 13a-15(e) under the Securities Exchange Act of 1934) under the supervision and with the participation of the Company's Chief Executive Officer and Chief Financial Officer as of a date within 90 days of the filings date of Form 10Q. Based on and as of the date of such evaluation, the aforementioned officers have concluded that the Company's disclosure controls and procedures have not functioned effectively so as to provide information necessary whether: (i) this quarterly report on Form 10 Q contains any untrue statement of a material fact or omits to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this quarterly report on Form 10 Q, and (ii) the financial statements, and other financial information included in this quarterly report on Form 10 Q, fairly present in all material respects the financial condition, results of operations and cash flows of the Company as of, and for, the periods presented in this quarterly report on Form 10 Q. 11 PART II ITEM 1. LEGAL PROCEEDINGS None. ITEM 1A. RISK FACTORS Not applicable to smaller reporting companies. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS Furnish the Exhibits required by Item 601 of Regulation S-K (229.407 of this chapter). Exhibit 31 Certification Pursuant To Section 302 Of The Sarbanes-Oxley Act Of 2002. Exhibit 32 Certification Pursuant To Section 906 Of The Sarbanes-Oxley Act Of 2002. 101 INS XBRL Instance Document* 101 SCH XBRL Schema Document* 101 CAL XBRL Calculation Linkbase Document* 101 DEF XBRL Definition Linkbase Document* 101 LAB XBRL Labels Linkbase Document* 101 PRE XBRL Presentation Linkbase Document* * The XBRL related information in Exhibit 101 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability of that section and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. 12 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused his report to be signed on its behalf by the undersigned thereunto duly authorized. Amanasu Techno Holdings Corporation August 14, 2014 By: /s/Atsushi Maki Atsushi Maki Chief Executive Officer Chief Financial Officer Chief Accounting Officer 13
